DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 8 November 2022 for the application filed 26 February 2021 which is a continuation of application 16/530,782, now US Patent 10,981,648 filed 2 August 2019.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  Each claim contains the phrase “submodule at position” in lines 11-12 which should be corrected to “submodule at a position”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite “providing a main wing, wherein the main wing includes a corresponding curved section for each of a plurality of tilt rotors” which renders the claims indefinite, as the “forward swept and fixed wing” previously introduced is understood to be the “main wing” and the “second tilt rotor submodule” is understood to be the plurality of tilt rotors, leaving it unclear if there is an additional main/fixed wing and additional submodule/plurality of tilt rotors.  For examination purposes, the limitation will be interpreted as “wherein the forward swept and fixed wing includes a corresponding curved section for the second tilt rotor submodule rotors”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vander Lind et al. (US 2019/0256194) in view of Obviousness.
- Regarding Claim 1. Vander Lind discloses an aircraft (fig. 1 and 8a-c), comprising: 
a canard (108) having a leading edge and a trailing edge (fig. 1 illustrates the canard with leading and trailing edge); 
a forward swept and fixed wing (100) having a trailing edge (fig. 1 illustrates the wing with trailing edge); 
a plurality of tilt rotor submodules (106/104), including: 
a first tilt rotor submodule (106), wherein the leading and trailing edge of the canard (108) contacts the first tilt rotor submodule (106, fig. 1 illustrates the arrangement) a second tilt rotor submodule (104) that is coupled to the trailing edge of the forward swept and fixed wing (100, fig. 1 illustrates the arrangement), and
wherein the forward swept and fixed wing includes a corresponding curved section (532, fig. 5b) for a tilt rotor (534).  Vander Lind does not disclose contact at a position that is within a range of 40% to 60%, inclusive, of the length of the first tilt rotor submodule where 0% corresponds to a forward tip of the first tilt rotor submodule and 100% corresponds to an aft tip of the first tilt rotor submodule; and 
contact at a position that is within a range of 55% to 80%, inclusive, of the length of the first tilt rotor submodule; and wherein the forward swept and fixed wing includes a corresponding curved section for each of the second tilt rotor submodule rotors.
However, the examiner contends that it is well known in the art that routine experimentation and various experimental design choices can be used to arrive at the ranges of the leading edge of the canard (108) contacting the first tilt rotor submodule (106) at a position that is within a range of 40% to 60%, inclusive, of the length of the first tilt rotor submodule (106) where 0% corresponds to a forward tip of the first tilt rotor submodule (106) and 100% corresponds to an aft tip of the first tilt rotor submodule (106); and the trailing edge of the canard (108) contacts the first tilt rotor submodule (106) at a position that is within a range of 55% to 80%, inclusive, of the length of the first tilt rotor submodule (106).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the leading edge of the canard at a position within a range of 40% to 60%, inclusive, and the trailing edge at a position within a range of 55% to 80% of the rotor submodule, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233. Further, the examiner contends that replicating the curved portion of the swept and fixed wing for each rotor of the second tilt rotor submodule would be a simple matter of duplication of the design to provide for increased safety as disclosed by Van der Lind in [0062].
- Regarding Claim 2. Vander Lind as modified discloses the aircraft recited in claim 1, wherein a horizontal plane of the forward swept and fixed wing (822/100) is at a height that is higher than a horizontal plane of the canard (108, fig. 8b illustrates the arrangement).
- Regarding Claim 4. Vander Lind as modified discloses the aircraft recited in claim 1, wherein the plurality of tilt rotor submodules (106/104) includes two tilt rotor submodules (106) that are coupled to the canard (108, fig. 1 illustrates the arrangement) and six tilt rotor submodules (104) that are coupled to the forward swept and fixed wing (100, fig. 1 illustrates the arrangement).
- Regarding Claim 5. Vander Lind as modified discloses the aircraft recited in claim 1, with the forward swept and fixed wing (100/822).  The examiner contends that it is well known in the art that routine experimentation and various experimental design choices can be used to arrive at the forward swept and fixed wing having a relative lifting force within a range of 80% to 100%, inclusive, during a cruise mode.
- Regarding Claim 6. Vander Lind as modified discloses the aircraft recited in claim 1.  The examiner contends that it is well known in the art that routine experimentation and various experimental design choices can be used to arrive at an inboard section of the forward swept and fixed wing (100/822) has a twist angle within a range of -5° to 0o, inclusive.
- Regarding Claim 7. Vander Lind as modified discloses the aircraft recited in claim 1. The examiner contends that it is well known in the art that routine experimentation and various experimental design choices can be used to arrive at a middle section of the forward swept and fixed wing (100/822) has a twist angle within a range of 0o to 5o, inclusive.
- Regarding Claim 8. Vander Lind as modified discloses the aircraft recited in claim 1. The examiner contends that it is well known in the art that routine experimentation and various experimental design choices can be used to arrive at an outboard section of the forward swept and fixed wing (100/822) has a twist angle within a range of -5° to 0o, inclusive.
- Regarding Claim 10. Vander Lind as modified discloses the aircraft recited in claim 1.  The examiner contends that as is well known in the art, at lower speeds, a swept wing stalls first at the root, allowing for an outboard section of the forward swept and fixed wing (100/882) to stall after the rest of the forward swept and fixed wing (100/882).
- Regarding Claim 11. Vander Lind discloses a method, comprising: 
providing a canard (108) having a leading edge and a trailing edge (fig. 1 and 8a-c illustrate the canard with leading and trailing edges); 
providing a forward swept and fixed wing (100/882) having a trailing edge (fig. 1 illustrates the trailing edge); and 
providing a plurality of tilt rotor submodules (104/106), including: 
a first tilt rotor submodule (106) wherein: the leading and trailing edge of the canard (108) contacts the first tilt rotor submodule (106, fig. 1 and 8a-c illustrate the arrangement), and a second tilt rotor submodule (104) that is coupled to the trailing edge of the forward swept and fixed wing (100/882, fig. 1 and 8a-c illustrate the arrangement) and
wherein the forward swept and fixed wing includes a corresponding curved section (532, fig. 5b) for a tilt rotor (534).  Vander Lind does not disclose contact at a position that is within a range of 40% to 60%, inclusive, of the length of the first tilt rotor submodule where 0% corresponds to a forward tip of the first tilt rotor submodule and 100% corresponds to an aft tip of the first tilt rotor submodule; and 
contact at a position that is within a range of 55% to 80%, inclusive, of the length of the first tilt rotor submodule; and wherein the forward swept and fixed wing includes a corresponding curved section for each of the second tilt rotor submodule rotors.
However, the examiner contends that it is well known in the art that routine experimentation and various experimental design choices can be used to arrive at the ranges of the leading edge of the canard (108) contacting the first tilt rotor submodule (106) at a position that is within a range of 40% to 60%, inclusive, of the length of the first tilt rotor submodule (106) where 0% corresponds to a forward tip of the first tilt rotor submodule (106) and 100% corresponds to an aft tip of the first tilt rotor submodule (106); and the trailing edge of the canard (108) contacts the first tilt rotor submodule (106) at a position that is within a range of 55% to 80%, inclusive, of the length of the first tilt rotor submodule (106).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the leading edge of the canard at a position within a range of 40% to 60%, inclusive, and the trailing edge at a position within a range of 55% to 80% of the rotor submodule, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233. Further, the examiner contends that replicating the curved portion of the swept and fixed wing for each rotor of the second tilt rotor submodule would be a simple matter of duplication of the design to provide for increased safety as disclosed by Van der Lind in [0062].
- Regarding Claim 12. Vander Lind as modified discloses the method recited in claim 11, wherein a horizontal plane of the forward swept and fixed wing (822/100) is at a height that is higher than a horizontal plane of the canard (108, fig. 8b illustrates the arrangement).
- Regarding Claim 14. Vander Lind as modified discloses the method recited in claim 11, wherein the plurality of tilt rotor submodules (106/104) includes two tilt rotor submodules (106) that are coupled to the canard (108, fig. 1 illustrates the arrangement) and six tilt rotor submodules (104) that are coupled to the forward swept and fixed wing (100, fig. 1 illustrates the arrangement).
- Regarding Claim 15. Vander Lind as modified discloses the method recited in claim 11, with the forward swept and fixed wing (100/822).  The examiner contends that it is well known in the art that routine experimentation and various experimental design choices can be used to arrive at the forward swept and fixed wing having a relative lifting force within a range of 80% to 100%, inclusive, during a cruise mode.
- Regarding Claim 16. Vander Lind as modified discloses the method recited in claim 11. The examiner contends that it is well known in the art that routine experimentation and various experimental design choices can be used to arrive at an inboard section of the forward swept and fixed wing (100/822) has a twist angle within a range of -5° to 0o, inclusive.
- Regarding Claim 17. Vander Lind as modified discloses the method recited in claim 11. The examiner contends that it is well known in the art that routine experimentation and various experimental design choices can be used to arrive at a middle section of the forward swept and fixed wing (100/822) has a twist angle within a range of 0o to 5o, inclusive.
- Regarding Claim 18. Vander Lind as modified discloses the method recited in claim 11. The examiner contends that it is well known in the art that routine experimentation and various experimental design choices can be used to arrive at an outboard section of the forward swept and fixed wing (100/822) has a twist angle within a range of -5° to 0o, inclusive.
- Regarding Claim 20. Vander Lind as modified discloses the method recited in claim 11.  The examiner contends that as is well known in the art, at lower speeds, a swept wing stalls first at the root, allowing for an outboard section of the forward swept and fixed wing (100/882) to stall after the rest of the forward swept and fixed wing (100/882).

Claims 3, 9, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vander Lind as modified in further view of Oliver (US 2011/0168835).
- Regarding Claim 3. Vander Lind as modified discloses the aircraft recited in claim 1, but does not disclose a strake attached to an underside of a fuselage, wherein the strake pushes a nose of the aircraft down during a deep stall.
However, Oliver discloses a similar aircraft (fig. 1a-2b), comprising a strake (“strakes” [0065]) attached to an underside of a fuselage (“strakes…mounted below their tails” [0065], with the strakes mounted below the tails, they must be mounted to the underside of the fuselage), wherein the strake pushes a nose of the aircraft down during a deep stall (“to provide a nose down pitching moment” [0065]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the aircraft of Vander Lind to incorporate the strake of Oliver, to allow for the aircraft to be controllable after stall increasing the stability of the aircraft.
- Regarding Claim 9. Vander Lind as modified discloses the aircraft recited in claim 1, with the forward swept and fixed wing (100/882) but does not disclose wherein an outboard section of the forward swept and fixed wing stalls after the canard.
However, Oliver discloses a similar aircraft (fig. 1a-2b) wherein an outboard section of the forward swept and fixed wing (14) stalls after the canard (16, “set at a higher effective angle of attack which assures stall prior to the middle wing and rear wing” [0084], the canard is designed to stall first).
- Regarding Claim 13. Vander Lind as modified discloses the method recited in claim 11, but does not disclose a strake attached to an underside of a fuselage, wherein the strake pushes a nose of the aircraft down during a deep stall.
However, Oliver discloses a similar aircraft (fig. 1a-2b), comprising a strake (“strakes” [0065]) attached to an underside of a fuselage (“strakes…mounted below their tails” [0065], with the strakes mounted below the tails, they must be mounted to the underside of the fuselage), wherein the strake pushes a nose of the aircraft down during a deep stall (“to provide a nose down pitching moment” [0065]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the aircraft of Vander Lind to incorporate the strake of Oliver, to allow for the aircraft to be controllable after stall increasing the stability of the aircraft.
- Regarding Claim 19. Vander Lind as modified discloses the method recited in claim 11, with the forward swept and fixed wing (100/882) but does not disclose wherein an outboard section of the forward swept and fixed wing stalls after the canard.
However, Oliver discloses a similar aircraft (fig. 1a-2b) wherein an outboard section of the forward swept and fixed wing (14) stalls after the canard (16, “set at a higher effective angle of attack which assures stall prior to the middle wing and rear wing” [0084], the canard is designed to stall first).

Response to Arguments
Applicant's arguments, see pages 6-7, filed 8 November 2022 have been fully considered but they are not persuasive.
Regarding the applicant’s arguments related to the curved portion of the wing to accommodate the shape of the tilt rotors, the examiner contends that Van der Lind clearly discloses this concept within [0062], and duplication of the concept throughout the length of the wing would be obvious to one of ordinary skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303)297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Primary Examiner, Art Unit 3644                                                                                                                                                                                                        20 November 2022